IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: ESTATE OF WENDELL L.                 : No. 189 MAL 2022
LEHMAN                                      :
                                            :
                                            : Petition for Allowance of Appeal
PETITION OF: NICHOLAS L. BOYER,             : from the Order of the Superior Court
DEANNA M. BOYER, ANNETTE M.                 :
BOYER, QUINN T. STARNER AND ROSS            :
E. STARNER


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of December, 2022, the Petition for Allowance of Appeal

is DENIED.